Citation Nr: 0828147	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-38 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and A.S.




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in May 2007.  A 
transcript of this hearing is associated with the claims 
folder.  

As detailed below, the Board is reopening the veteran's 
service-connection claim for an anxiety disorder.  The 
service-connection claim for this disability (on the merits) 
and the veteran's service-connection claim for a back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied the 
veteran service connection for an anxiety disorder (claimed 
as a nervous disorder).

2.  The evidence associated with the claims file subsequent 
to the August 1995 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for an anxiety disorder on the merits.

CONCLUSIONS OF LAW

1.  The August 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence having been submitted, the 
claim for service connection for an anxiety disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that his 
current anxiety disorder had its genesis in service, or that 
if such disorder pre-dated service, it was aggravated 
therein.  The veteran specifically points to an in-service 
motor vehicle accident as the key factor leading to his 
current psychiatric problems.

The RO previously denied the veteran service connection for 
an anxiety disorder in an August 1995 rating decision on the 
basis that such disability pre-existed his period of active 
duty and was not aggravated therein.  The veteran did not 
appeal that decision and it became final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence of record at the time of the August 1995 rating 
decision primarily consisted of the veteran's service 
treatment records, treatment records from several private 
physicians, and the report of a June 1995 VA psychiatric 
examination.  

Included in the veteran's service treatment records was a 
letter from a private physician, Dr. Joseph Ricchiuti, dated 
in January 1970.  Dr. Ricchiuti noted that he had treated the 
veteran for alopecia areata when he was 10 years old and that 
during treatment the veteran was "high strung," 
"restless," and "emotional."  Dr. Ricchiuti also noted 
that the veteran was treated with mild sedatives and that his 
alopecia "was associated with his nervous instability."  On 
his enlistment into service, however, no psychiatric 
disability was identified.  With the exception of his 
separation examination, the remainder of the veteran's 
service treatment records are negative for complaint, 
treatment, or diagnosis of a psychiatric disability.  
The veteran's service records do, however, indicate that he 
was treated for alopecia on several occasions and that he 
suffered facial lacerations after a motor vehicle accident in 
January 1970.  On separation, the veteran noted that he 
suffered from depression and "excessive worry."  He also 
described himself as a "nervous individual" who was "high 
strung."  

Post-service records on file at the time of the August 1995 
rating decision, including treatment records from several 
private physicians and the report of a June 1995 VA 
psychiatric examination, reflect multiple diagnoses of an 
anxiety disorder.  They do not, however, provide any 
statement as the etiology of the condition.  

As explained above, based on this evidence, the RO denied the 
veteran service connection for an anxiety disorder in August 
1995 primarily on the basis that his anxiety disorder pre-
existed service and was not aggravated therein.  

Evidence obtained in connection with the attempt to reopen 
includes extensive private and VA treatment records.  While 
these records primarily chronicle the veteran's treatment for 
an anxiety disorder over the years, an August 2004 progress 
note included in the veteran's VA treatment records indicates 
that his "anxiety condition is as likely as not or at least 
possibly related to [the motor vehicle] accident while in the 
[s]ervice."  

The additional evidence is new in that the recent VA and 
private treatment records were not of record at the time of 
the August 1995 rating decision.  For purposes of determining 
whether the claim should be reopened, the Board will presume 
the credibility of this evidence.  See Justus, supra.

Significantly, the newly-submitted VA treatment records are 
also material in that they include a treatment note from a VA 
psychiatrist suggesting that the veteran's anxiety disorder 
is related to his in-service accident.  As noted above, 
medical evidence relating the veteran's anxiety disorder to 
service was lacking at the time of the prior August 1995 
rating decision.  

Accordingly, the claim to reopen the previously-denied 
service-connection claim for an anxiety disorder is granted 
and consideration may be given to the entire evidence of 
record without regard to any prior denials.  However, as 
discussed in greater detail below, further evidentiary 
development is necessary in connection with the now-reopened 
claim.  To the extent that there may be any deficiencies of 
notice or assistance under the provisions of 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159 regarding the issue of whether new 
and material evidence was presented, such deficiencies are 
moot as the veteran's service-connection claim for an anxiety 
disorder is reopened.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an anxiety disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

Although the additionally-submitted medical evidence is 
sufficient to reopen the veteran's service-connection claim 
for an anxiety disorder, additional development is required 
before the Board can adjudicate this claim.  Moreover, for 
reasons explained below, additional development is also 
required regarding the veteran's claim for service-connection 
claim for a back disability.  The Board will discuss each of 
its reasons for remand in turn.

Reasons for remand

VA treatment records

During his May 2007 Board hearing, the veteran testified that 
he began receiving treatment for back pain at various VA 
facilities in Florida beginning in 1990.  See Board Hearing 
Tr. at 17-20.  However, the earliest VA outpatient treatment 
records in the claims file date from March 2000.  On remand, 
the veteran's VA treatment records for the period from 1990 
to 2000 should be obtained.  

Medical examination/opinions

The Board also believes that additional VA examinations are 
required to assess the nature and etiology of the veteran's 
anxiety disorder and back disability.



A. Anxiety disorder

Although the newly-submitted treatment records are sufficient 
to reopen the veteran's service-connection claim for an 
anxiety disorder, they must now be evaluated in light of all 
the evidence of record.  The Board specifically notes that 
the relationship between the veteran's anxiety disorder and 
service remains somewhat obscure.  The conclusion of the VA 
physician who suggested that the veteran's anxiety disorder 
is related to service is equivocal.  While the physician 
concluded that the veteran's anxiety disorder is "as likely 
as not" related to his in-service accident, the same 
physician also remarked that the veteran's anxiety disorder 
was only "possibly" related to service.  Opinions such as 
this which are inconclusive or speculative in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The VA physician who authored the August 2004 progress note 
also failed to provide any explanation or underlying 
rationale for his opinion.  See generally Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (noting that the failure 
of the physician to provide a basis for his/her opinion goes 
to the weight or credibility of the evidence).  It also 
appears that this physician did not review the veteran's 
service treatment records or his other post-service treatment 
records.  Such review is particularly important in the 
instant case as the available evidence includes pertinent 
information regarding the veteran's pre-service anxiety 
problems together with further detail regarding the in-
service accident.  As such, the Board believes that remand of 
the case is necessary to provide a medical opinion concerning 
the relationship, if any, between the veteran's anxiety 
disorder and his period of service.

B. Back disability

The veteran also maintains that his current back problems are 
the product of his in-service accident.  He has not, however, 
been afforded a VA examination to assess the nature and 
etiology of his claimed back disability as part of the 
instant claim.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court made clear that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
back disability, which satisfies the first McLendon element.  
VA outpatient treatment records include diagnoses of 
degenerative disc disease of both the cervical and lumbar 
spines.  

There is also an indication that events in service may have 
led to the veteran's current back symptoms, thereby 
satisfying the second and third McLendon elements.  The 
veteran testified at his Board hearing that he has 
experienced increasing back pain ever since his in-service 
accident in 1970.  An October 2004 VA outpatient treatment 
note also indicates that the veteran's back disability 
"started with MVA NY Eve 1969/1970.  It is probable that 
that accident with flexion injury to C spine and LS spine 
caused the degenerative changes that cause his pain today."  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Although the October 
2004 progress note suggests that the veteran's back 
disability is related to his in-service accident, it appears 
that the physician who rendered this opinion did not have 
access to the veteran's service treatment records or any of 
the other medical evidence in the claims file.  Moreover, the 
opinion is conclusory in nature and little explanation or 
reference to the veteran's pertinent medical history was 
provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 
(2007) (holding that "the mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion"); see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report).  

Because considerable questions remain as to the nature and 
etiology of the veteran's back disability, on remand a VA 
examination should be conducted and etiological opinion 
obtained.

Accordingly, the case is REMANDED for the following action:


1.  Obtain the veteran's VA treatment 
records for the back, covering the period 
from 1990 to March 2000.  If these 
records are not available, such should be 
clearly documented in the claims folder.

2.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his anxiety 
disorder.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should answer the 
following questions:

(a.) Did the veteran's anxiety disorder 
pre-exist his period of active duty, and 
if so, provide the basis for such a 
conclusion.

(b.) If the veteran's anxiety disorder 
pre-existed service, was the disorder 
aggravated during active service, beyond 
the natural progress of the disease?  

(c.) If you determine that the veteran's 
anxiety disorder did not pre-exist 
service, is it at least as likely as not 
(50 percent or greater) that the 
veteran's anxiety disorder is related to 
any incident of service, including his 
in-service motor vehicle accident?

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to please explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

3.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his back disability.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
After conducting an examination of the 
veteran and performing any clinically-
indicated diagnostic testing, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that the 
veteran's back disability is related to 
any incident of service, including his 
in-service motor vehicle accident.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

4.  Thereafter, readjudicate the 
veteran's service-connection claims for 
an anxiety disorder and a back 
disability.  If the benefits sought on 
appeal remain denied, in whole or in 
part, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


